DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both feeding member and carriage.  Further: 
character symbols, in at least Figures 8A, 8B, and 10A are illegible; 
elements in Figures 5, 7, 8A, 8B, 9A and 10A are shaded such that the drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute ANDONMENT of the application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claims 6,11,18 are objected to because of the following informalities: 
Regarding Claim 6, Ln 4, the limitation “hollow tube”.  Examiner suggests “hollow tube member”. 
Regarding Claim 11, Ln 11-12, the limitation “hollow tube”.  Examiner suggests “hollow tube member”. 
Regarding Claim 18, Ln 11,17, the limitation “hollow tube”.  Examiner suggests “hollow tube member”. 
Appropriate correction is required. 
Specification
The disclosure is objected to because of the following informalities: 
. 
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a shredding mechanism” in claims 1, 11, 18; 
“a pair of cutting devices” and “a feeding mechanism” in claims 2, 11, 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “shredding mechanism moves an herbal product through the chute while shredding the herbal product” is indefinite for claiming a method step in an apparatus claim.  See MPEP 2173.05 (p) (II).  As the apparatus claims recite these method step limitations, it creates confusion as to when infringement occurs; i.e. does infringement only occur when the method step occurs/performed, or is it when there is a structure capable of performing said method steps. 
Regarding Claim 2: 
Ln 2, the limitation “the chute shredding the herbal product” is indefinite for failing to particularly point out and distinctly claim what element, or elements, is/are performing the shredding claimed, whether the pair of cutting devices previously recited in Claim 2, Ln 2, the chute, previously recited in Claim 1, Ln 3, a combination of the pair of cutting devices and the chute, or other element or elements; 
Ln 4-5, the limitation “shredding the herbal product” and “moving the herbal product to the pair of cutting devices” is indefinite for claiming a method step in an apparatus claim. See MPEP 2173.05 (p) (II).  As the apparatus claims recite these method step limitations, it creates confusion as to when infringement occurs; i.e. does 
The Examiner encourages the applicant to amend that the claims to recite: “a pair of cutting devices positioned within the chute for shredding the herbal product”; and “a feeding mechanism positioned about the pair of cutting devices for moving the herbal product to the pair of cutting devices” to avoid the indefinite issue. 
Regarding Claim 5, the limitation “the pair of cutting devices are horizontally aligned within the chute” is indefinite for failing to particularly point out and distinctly claim what other element, or elements, the pair of cutting devices are horizontally aligned with, and what the alignment between the pair of cutting devices would be. 
Regarding Claim 10, the limitation “the body” lacks antecedent basis in the claims. 
Regarding Claim 11:
Ln 8, the limitation “a pair of cutting devices horizontally aligned within the chute” is indefinite for failing to particularly point out and distinctly claim what other element, or elements, the pair of cutting devices are horizontally aligned with, and what the alignment between the pair of cutting devices would be; 
Ln 8, the limitation “the chute shredding the herbal product” is indefinite for failing to particularly point out and distinctly claim what element, or elements, is/are performing the shredding claimed, whether the pair of cutting devices previously recited in Claim 11, Ln 8, the chute, previously recited in Claim 11, Ln 3, a combination of the pair of cutting devices and the chute, or other element or elements; 

The Examiner encourages the applicant to amend that the claims to recite: “a pair of cutting devices positioned within the chute for shredding the herbal product”; and “a feeding mechanism positioned about the pair of cutting devices for moving the herbal product to the pair of cutting devices” to avoid the indefinite issue. 
Regarding Claim 17, the limitation “the body” lacks antecedent basis in the claims. 
Regarding Claim 18: 
Ln 8, the limitation “a pair of cutting devices horizontally aligned within the chute” is indefinite for failing to particularly point out and distinctly claim what other element, or elements, the pair of cutting devices are horizontally aligned with, and what the alignment between the pair of cutting devices would be; 
Ln 8, the limitation “the chute shredding the herbal product” is indefinite for failing to particularly point out and distinctly claim what element, or elements, is/are performing the shredding claimed, whether the pair of cutting devices previously recited in Claim 18, Ln 8, the chute, previously recited in Claim 18, Ln 3, a combination of the pair of cutting devices and the chute, or other element or elements; 
Ln 12-13, the limitation “shredding the herbal product” and “moving the herbal product to the pair of cutting devices” is indefinite for claiming a method step in an 
The Examiner encourages the applicant to amend that the claims to recite: “a pair of cutting devices positioned within the chute for shredding the herbal product”; and “a feeding mechanism positioned about the pair of cutting devices for moving the herbal product to the pair of cutting devices” to avoid the indefinite issue.
Regarding Claim 20, the limitation “the body” lacks antecedent basis in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9-14,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Summers (US 4,000,748), hereinafter Summers, in view of, Eissmann (US 2,894,276), hereinafter Eissmann, and Oh (US 2001/0022328), hereinafter Oh. 
Regarding Claim 1, Summers discloses 
a shredding mechanism (24) Col 2, Ln 60-61), wherein the shredding mechanism moves material while shredding the material (Col 4, Ln 37-40; as illustrated in Fig 4). 
Summers is silent to heating.  Eissmann teaches a shredding mechanism (Col 1, Ln 1-2).  Eissmann further teaches the shredding mechanism being heated to prevent resin from the material from sticking to the shredding mechanism and  Col 2, Ln 10-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism, disclosed by Summers, to include heating the shredding mechanism to prevent resin from the material from sticking to the shredding mechanism and reducing efficiency. 
Summers as modified by Eissman is further is silent to a housing and a chute formed through the housing.  Oh teaches a shredding mechanism (Para [0001], Ln 1, 5) having a housing (10); a chute formed through the housing (as illustrated in Fig.s 3-7).  Examiner notes the structure of the limitation “chute” is not defined in the instant application and Examiner has interpreted the limitation “chute” to mean a guide for the material moving through the shredding device which also contains the material.  Examiner notes the interior of the shredding mechanism, as taught by Oh, meets the interpretation of the limitation of a “chute” by containing the material during the flow from 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann to include a housing to contain all moving parts and the product within, to enhance the safety of operating personnel, contain the product during operation, and prevent external debris. 
Examiner notes the limitation “an herbal product” has not been claimed with any criticality and has been interpreted as any plant matter, herein referred to as material.
Regarding Claim 2, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above. 
Summers further discloses a pair of cutting devices (26a) (26b) shredding the material.  Summers further discloses a feeding mechanism (20) (Col 2, Ln 60; as illustrated in Fig 1) positioned above the pair of cutting devices moving the material to the pair of cutting devices.  Summers is silent to a heating element positioned within each of the pair of cutting devices. 
Eissmann teaches a heating element positioned within each of the pair of cutting devices (Col 3, Ln 7-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann/Oh to include the heating means within each of the pair of cutting devices as taught by Eissmann in order to heat the shredding mechanism and prevent accumulation of resin. 

Regarding Claim 3, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers is silent to temperature sensor coupled to the heating element.  Oh teaches a temperature sensor (102) coupled to a heating element (Para [0048], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh, to include the temperature sensor, as taught by Oh, to provide enhanced functionality of the heating element to ensure proper temperature. 
Regarding Claim 4, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers is silent to a heating controller coupled to the heating element.  Oh teaches a heating controller coupled to the heating element (Para [0048], Ln 1-6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh, to include the heating controller, as taught by Oh, to provide enhanced functionality of the heating element. 
Regarding Claim 5, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers further discloses the shredding 
Regarding Claim 6, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers is silent to a hollow tube member.  Eissmann teaches a hollow tube member (Col 3, Ln 7), having a plurality of cutting blades (8) positioned on the hollow tube (as illustrated in Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh, to include the hollow tube member, having a plurality of cutting blades positioned on the hollow tube, in order to more efficiently heat the shredding mechanism. 
Regarding Claim 7, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers discloses a rotary joint coupled to one end of each of the pair of cutting devices (Col 3, Ln 3-4). 
Regarding Claim 9, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers further discloses a motor (30) (Col 2, Ln 63; as illustrated in Fig 2) coupled to the shredding mechanism.  Summers is silent to a chain and sprocket drive, however Summers discloses a gear drive (Col 3, Ln 3-4).  A chain and sprocket drive, well known in the art, would be a simple substitution of known elements to provide a predictable result.  Further gear drives are more expensive to procure, maintain and replace than chain and sprocket drive, making the chain and sprocket drive more economical.

Regarding Claim 10, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers further discloses a hopper (10) attached to the body above the chute (as illustrated in Fig 1). 
Regarding Claim 11, Summers discloses 
a shredding mechanism (24) Col 2, Ln 60-61), wherein the shredding mechanism moves material while shredding the material (Col 4, Ln 37-40; as illustrated in Fig 4). 
Summers is silent to heating.  Eissmann teaches a shredding mechanism (Col 1, Ln 1-2).  Eissmann further teaches the shredding mechanism being heated to prevent resin from the material from sticking to the shredding mechanism Col 2, Ln 10-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism, disclosed by Summers, to include heating the shredding mechanism to prevent resin from the material from sticking to the shredding mechanism. 
Summers is silent to a housing and a chute formed through the housing.  Oh teaches a shredding mechanism (Para [0001], Ln 1, 5).  Oh further teaches a housing (10); a chute formed through the housing (as illustrated in Fig.s 3-7).  Examiner notes the structure of the limitation “chute” is not defined in the instant application and Examiner has interpreted the limitation “chute” to mean a guide for the material moving 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann to include a housing to contain all moving parts and the product within, to enhance the safety of operating personnel and contain the product during operation. 
Summers further discloses the shredding mechanism comprises a pair of cutting devices horizontally aligned shredding the material (as illustrated in Fig 2). 
Examiner notes the cutting devices are integral to the shredding mechanism taught by combined Summers/Eissmann/Oh, and since the shredding mechanism is contained within the chute, as taught by combined Summers/Eissmann/Oh, the cutting devices would likewise be contained within the chute.
Summers further discloses a pair of cutting devices (26a) (26b) shredding the material.  Summers further discloses a feeding mechanism (20) (Col 2, Ln 60; as illustrated in Fig 1) positioned above the pair of cutting devices moving the material to the pair of cutting devices.  Summers is silent to a heating element positioned within each of the pair of cutting devices. 
Eissmann teaches a heating element positioned within each of the pair of cutting devices (Col 3, Ln 7-9). 

Examiner notes the limitation “an herbal product” has not been claimed with any criticality and has been interpreted as any plant matter, herein referred to as material. 
Regarding Claim 12, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above. Summers is silent to temperature sensor coupled to the heating element.  Oh teaches a temperature sensor (102) coupled to the heating element (Para [0048], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh, to include the temperature sensor, as taught by Oh, to provide enhanced functionality of the heating element. 
Regarding Claim 13, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers is silent to a heating controller coupled to the heating element.  Oh teaches a heating controller coupled to the heating element (Para [0048], Ln 1-6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh, to include the heating controller, as taught by Oh, to provide enhanced functionality of the heating element. 
Claim 14, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above. Summers discloses a rotary joint coupled to one end of each of the pair of cutting devices (Col 3, Ln 3-4). 
Regarding Claim 16, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers further discloses a motor (30) (Col 2, Ln 63; as illustrated in Fig 2) coupled to the shredding mechanism.  Summers is silent to a chain and sprocket drive, however Summers discloses a gear drive (Col 3, Ln 3-4).  A chain and sprocket drive, well known in the art, would be a simple substitution of known elements to provide a predictable result.  Further gear drives are more expensive to procure, maintain and replace than chain and sprocket drive, making the chain and sprocket drive more economical.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh, to substitute a pair of sprocket members coupled to the motor and the shredding mechanism, a chain coupled to the motor and the pair of sprocket members for the gear drive, providing a more economical drive solution. 
Regarding Claim 17, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers further discloses a hopper (10) attached to the body above the chute (as illustrated in Fig 1). 
Claims 8, 15,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Summers, in view of, Eissmann, Oh and Fujimori (US 2017/0100721) hereinafter Fujimori. 
Claim 8, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers is silent to a pair of feeding members. 
Fujimori teaches, a shredding mechanism (Para [0020], Ln 1-2; as illustrated in Fig 1).  Fujimori further teaches a feeding mechanism comprising a pair of feeding members, (Para [0021], Ln 1-3), each feeding member comprising a plurality of feeding blades (Para [0021], Ln 1-3).  
Fujimori further teaches the result of feeding by feeding mechanism comprising a pair of feeding members is that the material being shredded is fed into the shredding mechanism in lengthwise strips, oriented into the shredding mechanism (Para [0021], Ln 5-8).  Fujimori further teaches the orientation of the feeding blades results in efficient shredding of the material being fed into the shredding mechanism (Para [0028], Ln 8-10). 
Fujimori is not explicit to the structure of the support for the feeding mechanism, however one must exist since Fujimori discloses the operation of the shredding mechanism and without such a supporting structure, said operation would not exist. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh to include a support structure, such as a carriage, as taught by Fujimori, and to position a plurality of feeding blades on the carriage as further taught by Fujimori, between the feeding mechanism and shredding mechanism disclosed by Summers, in order to ensure efficient shredding of the material being fed into the shredding mechanism. 
Examiner notes the limitation “carriage” is not defined in the instant application and is not represented in the drawings as an element conforming to the known definition 
Regarding Claim 15, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers is silent to a pair of feeding members. 
Fujimori teaches, a shredding mechanism (Para [0020], Ln 1-2; as illustrated in Fig 1).  Fujimori further teaches a feeding mechanism comprising a pair of feeding members, (Para [0021], Ln 1-3), each feeding member comprising a plurality of feeding blades (Para [0021], Ln 1-3).  
Fujimori further teaches the result of feeding by feeding mechanism comprising a pair of feeding members is that the material being shredded is fed into the shredding mechanism in lengthwise strips, oriented into the shredding mechanism (Para [0021], Ln 5-8).  Fujimori further teaches the orientation of the feeding blades results in efficient shredding of the material being fed into the shredding mechanism (Para [0028], Ln 8-10). 
Fujimori is not explicit to the structure of the support for the feeding mechanism, however one must exist since Fujimori discloses the operation of the shredding mechanism and without such a supporting structure, said operation would not exist. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh to include a support structure, such as a carriage, as taught by Fujimori, and to position 
Examiner notes the limitation “carriage” is not defined in the instant application and is not represented in the drawings as an element conforming to the known definition in the art, that is, an element which carries another element or elements.  The carriage (41) or (41A) appears to be represented in the drawings as a shaft or roll, for example in Figures 8A, 8B or 10A.  Examiner further notes the limitation “carriage” has been interpreted as an element which may provide support for a plurality of feeding blades. 
Regarding Claim 18, Summers discloses 
a shredding mechanism (24) Col 2, Ln 60-61), wherein the shredding mechanism moves material while shredding the material (Col 4, Ln 37-40; as illustrated in Fig 4). 
Summers is silent to heating.  Eissmann teaches a shredding mechanism (Col 1, Ln 1-2).  Eissmann further teaches the shredding mechanism being heated to prevent resin from the material from sticking to the shredding mechanism Col 2, Ln 10-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism, disclosed by Summers, to include heating the shredding mechanism to prevent resin from the material from sticking to the shredding mechanism. 
Summers is silent to a housing and a chute formed through the housing.  Oh teaches a shredding mechanism (Para [0001], Ln 1, 5).  Oh further teaches a housing (10); a chute formed through the housing (as illustrated in Fig.s 3-7).  Examiner notes the structure of the limitation “chute” is not defined in the instant application and 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann to include a housing to contain all moving parts and the product within, to enhance the safety of operating personnel and contain the product during operation. 
Summers further discloses the shredding mechanism comprises a pair of cutting devices horizontally aligned shredding the material (as illustrated in Fig 2). 
Examiner notes the cutting devices are integral to the shredding mechanism taught by combined Summers/Eissmann/Oh, and since the shredding mechanism is contained within the chute, as taught by combined Summers/Eissmann/Oh, the cutting devices would likewise be contained within the chute.
Summers further discloses a pair of cutting devices (26a) (26b) shredding the material.  Summers further discloses a feeding mechanism (20) (Col 2, Ln 60; as illustrated in Fig 1) positioned above the pair of cutting devices moving the material to the pair of cutting devices.  Summers is silent to a heating element positioned within each of the pair of cutting devices. 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann/Oh to include the heating means within each of the pair of cutting devices, in order to more efficiently heat the shredding mechanism. 
Summers is silent to a pair of feeding members.  Fujimori teaches, a shredding mechanism (Para [0020], Ln 1-2; as illustrated in Fig 1).  Fujimori further teaches a feeding mechanism comprising a pair of feeding members, (Para [0021], Ln 1-3), each feeding member comprising a plurality of feeding blades (Para [0021], Ln 1-3). 
Fujimori further teaches the result of feeding by feeding mechanism comprising a pair of feeding members is that the material being shredded is fed into the shredding mechanism in lengthwise strips, oriented into the shredding mechanism (Para [0021], Ln 5-8).  Fujimori further teaches the orientation of the feeding blades results in efficient shredding of the material being fed into the shredding mechanism (Para [0028], Ln 8-10). 
Fujimori is not explicit to the structure of the support for the feeding mechanism, however one must exist since Fujimori discloses the operation of the shredding mechanism and without such a supporting structure, said operation would not exist. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh to include a support structure, such as a carriage, as taught by Fujimori, and to position a plurality of feeding blades on the carriage as further taught by Fujimori, between the 
Examiner notes the limitation “carriage” is not defined in the instant application and is not represented in the drawings as an element conforming to the known definition in the art, that is, an element which carries another element or elements.  The carriage (41) or (41A) appears to be represented in the drawings as a shaft or roll, for example in Figures 8A, 8B or 10A.  Examiner further notes the limitation “carriage” has been interpreted as an element which may provide support for a plurality of feeding blades. 
Summers is silent to temperature sensor coupled to the heating element.  Oh teaches a temperature sensor (102) coupled to the heating element (Para [0048], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh, to include the temperature sensor, as taught by Oh, to provide enhanced functionality of the heating element. 
Summers is silent to a heating controller coupled to the heating element.  Oh teaches a heating controller coupled to the heating element (Para [0048], Ln 1-6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh, to include the heating controller, as taught by Oh, to provide enhanced functionality of the heating element. 
Examiner notes the limitation “an herbal product” has not been claimed with any criticality and has been interpreted as any plant matter, herein referred to as material. 
Claim 19, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above. Summers discloses a rotary joint coupled to one end of each of the pair of cutting devices (Col 3, Ln 3-4). 
Regarding Claim 20, combined Summers/Eissmann/Oh teaches all aspects of the claimed invention, as stated above.  Summers further discloses a hopper (10) attached to the body above the chute (as illustrated in Fig 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flita (US 4,185,784), hereinafter Flita.  Flita teaches a shredder having a heated roll. 
Griffiths (US 2010/0051221), hereinafter Griffiths.  Griffiths teaches a shredder having a heated roll. 
Boehlefeld (US 2015/0122927), hereinafter Boehlefeld.  Boehlefeld teaches a shredder, having a housing, chute, and a pair of cutting devices, having a plurality of cutting blades, positioned within the housing horizontally aligned. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725